Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 1 of 59 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 TAMERA JONES, AVERY JONES,
 TOMMIE DALE MCGLOTHEN III,
 individually and on behalf of
 TOMMIE DALE MCGLOTHEN JR.,
 Deceased; TAMERA JONES and
 AVERY      JONES on behalf of
 KIMBERLY JONES MCGLOTHEN,
 Deceased.

       Plaintiffs,                                   CIVIL ACTION NO.
 v.
                                                     5:21-cv-690
 AMERICAN                 ALTERNATIVE
 INSURANCE CORPORATION, a
 foreign insurance corporation, CITY
 OF SHREVEPORT, a municipal                          JURY TRIAL
 corporation of the State of Louisiana;              DEMANDED
 BEN RAYMOND, individually and in
 his official capacity as Chief of Police of
 the City of Shreveport Police
 Department;       and     TREONA        A.
 MCCARTER, individually and in her
 official capacity as a Police Officer of
 the City of Shreveport Police
 Department; and BRIAN M. ROSS,
 individually and in his official capacity
 as a Police Officer of the City of
 Shreveport Police Department; and
 D’MAREA J. JOHNSON, individually
 and in his official capacity as a Police
 Officer of the City of Shreveport Police
 Department; JAMES M. LECLARE,
 individually and in his official capacity
 as a Police Officer of the City of
 Shreveport Police Department.

       Defendants.




                                                                           1
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 2 of 59 PageID #: 2




                                      COMPLAINT

        NOW COME Plaintiffs, Tamera Jones, Avery Jones, and Tommie Dale

 McGlothen III, individually and on behalf of Tommie Dale McGlothen Jr., Deceased,

 and Tamera Jones and Avery Jones on behalf of Kimberly Jones McGlothen, through

 undersigned counsel, who respectfully aver and represent as follows:

                             JURISDICTION AND VENUE

1.     This is an action brought pursuant to 42 U.S.C. §§ 1983 and 1988 and the Fourth,

Eighth, and Fourteenth Amendments to the Constitution of the United States as applied

to the State of Louisiana and its entities, officials, and employees, as well as the statutes

and laws of the State of Louisiana.

2.     Venue is proper in the Western District of Louisiana, Shreveport Division, as all

acts complained of herein occurred in Shreveport, Caddo Parish, Louisiana.

3.     This court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1331, 1332,

1343, and 1391.

4.     Plaintiffs seek compensatory damages, punitive damages, interest, attorneys’

fees, and costs pursuant to 42 U.S.C. § 1988 due to the malicious and reckless acts of all

Defendants.

                                         PARTIES

5.     Made Plaintiffs herein are:

       A.     Tamera Jones. She is the surviving daughter of Tommie Dale McGlothen

       Jr.    and Kimberly Jones McGlothen. Plaintiff Tamara Jones is, and at all


                                                                                           2
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 3 of 59 PageID #: 3




            relevant times was, a citizen of the United States and a resident of Caddo

            Parish, State of Louisiana and is entitled to bring this action under

            Louisiana law for all general, special, compensatory, punitive, and

            permissible damages;

      B.    Avery Jones. He is the surviving son of Tommie Dale McGlothen Jr. and

            Kimberly Jones McGlothen. Plaintiff Avery Jones is, and at all relevant

            times was, a citizen of the United States and a resident of Caddo Parish,

            State of Louisiana and is entitled to bring this action under Louisiana law

            for all general, special, compensatory, punitive, and permissible

            damages;

      C.    Tommie Dale McGlothen III. He is the surviving son of Tommie Dale

            McGlothen Jr. Plaintiff Tommie Dale McGlothen III is, and at all relevant

            times was, a citizen of the United States and a resident of Caddo Parish,

            State of Louisiana and is entitled to bring this action under Louisiana law

            for all general, special, compensatory, punitive, and permissible damages.

      D.    Kimberly Jones McGlothen was the surviving spouse of Tommie Dale

            McGlothen Jr. at the time of his death. Unfortunately, she passed away in

            2021 and is survived by her children, Tamera Jones and Avery Jones.

6.    Made Defendants herein are:

      A.    American Alternative Insurance Corporation (hereinafter referred to as

            “Defendant Insurer”), a foreign insurer authorized to do and doing

            business in the State of Louisiana, which may be served through the

                                                                                     3
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 4 of 59 PageID #: 4




            Louisiana Secretary of State;

      B.    City of Shreveport (hereinafter referred to as “Defendant City”), a

            municipal corporation organized and existing under the laws of the State

            of Louisiana and is responsible for the policies, practices, customs, and

            regulations of the City of Shreveport Police Department; and for the

            hiring, training, supervision, and discipline of agents, employees, and

            police officers of the City of Shreveport Police Department.           Said

            Defendant may be served by serving Mayor Adrian Perkins, 505 Travis

            Street, Suite 200, Shreveport, Louisiana 71101;

      C.    Ben Raymond (hereinafter referred to as “Defendant Raymond”), the

            Chief of Police for the City of Shreveport Police Department, is a person of

            suitable age and capacity and is an adult resident of the Western District

            of Louisiana. At all times pertinent herein, he had supervisory and

            managerial authority over Defendants McCarter, Ross, Johnson, and

            LeClare. In his capacity as Chief of Police, said Defendant is responsible

            for the management and operation of the City of Shreveport Police

            Department and specifically responsible for ensuring that the police

            officers of the City of Shreveport Police Department complied with the

            color and pretense of the federal and state laws as well as the ordinances,

            regulations, customs, and usages of the State of Louisiana and the City of

            Shreveport Police Department. Furthermore, said Defendant is responsible

            for the policies, practices, customs, and regulations of the City of

                                                                                      4
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 5 of 59 PageID #: 5




            Shreveport Police Department; and for the hiring, training, supervision,

            and discipline of agents, employees, and police officers of the City of

            Shreveport Police Department. Said Defendant is sued both in his official

            and individual capacities. Said Defendant is a resident and citizen of the

            State of Louisiana and may be served with process at 505 Travis Street,

            Shreveport, Caddo Parish, Louisiana 71101;

      D.    Treona A. McCarter (hereinafter referred to as “Defendant McCarter”), a

            sworn police officer of the City of Shreveport and/or the City of

            Shreveport Police Department, is a person of suitable age and capacity

            and is an adult resident of the Western District of Louisiana. At all times

            pertinent herein, in her capacity as a police officer, said Defendant was

            responsible for policing the City of Shreveport under the color and

            pretense of the federal and state laws as well as the ordinances,

            regulations, customs, and usages of the State of Louisiana and the City of

            Shreveport Police Department. Said Defendant is sued both in her official

            and individual capacities. Said Defendant is a resident and citizen of the

            State of Louisiana and may be served with process at her personal

            residence in Louisiana;

      E.    Brian M. Ross (hereinafter referred to as “Defendant Ross”), a sworn

            police officer of the City of Shreveport and/or the City of Shreveport

            Police Department, is a person of suitable age and capacity and is an adult

            resident of the Western District of Louisiana. At all times pertinent

                                                                                     5
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 6 of 59 PageID #: 6




            herein,in his capacity as a police officer, said Defendant was responsible

            for policing the City of Shreveport under the color and pretense of the

            federal and state laws as well as the ordinances, regulations, customs, and

            usages of the State of Louisiana and the City of Shreveport Police

            Department. Said Defendant is sued both in his official and individual

            capacities.   Said Defendant is a resident and citizen of the State of

            Louisiana and may be served with process at his personal residence in

            Louisiana;

      F.    D’Marea J. Johnson (hereinafter referred to as “Defendant Johnson”), a

            sworn police officer of the City of Shreveport and/or the City of

            Shreveport Police Department, is a person of suitable age and capacity

            and is an adult resident of the Western District of Louisiana. At all times

            pertinent herein, in his capacity as a police officer, said Defendant was

            responsible for policing the City of Shreveport under the color and

            pretense of the federal and state laws as well as the ordinances,

            regulations, customs, and usages of the State of Louisiana and the City of

            Shreveport Police Department. Said Defendant is sued both in his official

            and individual capacities. Said Defendant is a resident and citizen of the

            State of Louisiana and may be served with process at his personal

            residence in Louisiana;

      G.    James M. LeClare (hereinafter referred to as “Defendant LeClare”), a

            sworn police officer of the City of Shreveport and/or the City of

                                                                                     6
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 7 of 59 PageID #: 7




             Shreveport Police Department, is a person of suitable age and capacity

             and is an adult resident of the Western District of Louisiana. At all times

             pertinent herein, in his capacity as a police officer, said Defendant was

             responsible for policing the City of Shreveport under the color and

             pretense of the federal and state laws as well as the ordinances,

             regulations, customs, and usages of the State of Louisiana and the City of

             Shreveport Police Department. Said Defendant is sued both in his official

             and individual capacities. Said Defendant is a resident and citizen of the

             State of Louisiana and may be served with process at his personal

             residence in Louisiana.

7.    Plaintiffs aver and represent that Defendants and their agents and employees,

including but not limited to Defendants McCarter, Ross, Johnson, and LeClare

(hereinafter referred to collectively as “Defendant Officers”) acted willfully and

wantonly toward Mr. McGlothen, proximately causing his death.

8.    No immunity applies in this matter.

9.    Defendants have exhibited a pattern and practice of ignoring and violating the

rights of the citizens of Louisiana, including Mr. McGlothen, which proximately caused

his death and, furthermore, negligently supervised and trained their employees despite

their knowledge of the need to do so.

                             FACTUAL ALLEGATIONS

10.   At all relevant times, Defendant McCarter was a sworn member of the City of

Shreveport Police Department, and was acting under the color and pretense of the

                                                                                      7
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 8 of 59 PageID #: 8




statutes, ordinances, regulations, customs, and usages of the State of Louisiana and the

City of Shreveport Police Department and under the authority of their office and within

the scope of his employment as a police officer.

11.   At all relevant times, Defendant Ross was a sworn member of the City of

Shreveport Police Department, and was acting under the color and pretense of the

statutes, ordinances, regulations, customs, and usages of the State of Louisiana and the

City of Shreveport Police Department and under the authority of their office and within

the scope of his employment as a police officer.

12.   At all relevant times, Defendant Johnson was a sworn member of the City of

Shreveport Police Department, and was acting under the color and pretense of the

statutes, ordinances, regulations, customs, and usages of the State of Louisiana and the

City of Shreveport Police Department and under the authority of their office and within

the scope of his employment as a police officer.

13.   At all relevant times, Defendant LeClare was a sworn member of the City of

Shreveport Police Department, and was acting under the color and pretense of the

statutes, ordinances, regulations, customs, and usages of the State of Louisiana and the

City of Shreveport Police Department and under the authority of their office and within

the scope of his employment as a police officer.

14.   At all relevant times, Defendant Raymond was vested with the obligation of

ensuring that the police officers of the City of Shreveport Police Department, including

Defendants McCarter, Ross, Johnson, and LeClare, complied with the color and

pretense of the statutes, ordinances, regulations, customs, and usages of the State of

                                                                                      8
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 9 of 59 PageID #: 9




Louisiana and the City of Shreveport Police Department.

15.    Defendant Raymond was also responsible for the hiring, training, supervision,

and discipline of agents, employees, and police officers of the City of Shreveport Police

Department, including Defendants McCarter, Ross, Johnson, and LeClare.

16.    At all relevant times, Defendant Raymond was responsible for insuring that Mr.

McGlothen was kept safe.

17.    Defendant Raymond failed to keep Mr. McGlothen safe from the harm caused by

the actions and inactions of those under his command.

18.    At the time of his death on or about April 6, 2020, Mr. McGlothen was a citizen

and resident of Caddo Parish, in the State of Louisiana, and in the United States of

America.

19.    At all times relevant herein, Mr. McGlothen had legal rights established by the

Constitution of the United States, the Constitution of the State of Louisiana, and laws

set forth by state and federal statutes.

20.    The actions involved in this case are the result of the practices, policies, and/or

customs of Defendant City of Shreveport and it employees.

21.    This is a claim for Federal law violations, State law negligence, and wrongful

death filed by Plaintiffs.

22.    These violations caused pain, suffering, and ultimately the untimely and

preventable death of Tommie Dale McGlothen Jr. on or about April 6, 2020.

23.    Mr. McGlothen was not kept safe by employees of the City of Shreveport while

he was in their custody.

                                                                                        9
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 10 of 59 PageID #: 10




 24.    Defendants breached their duty to monitor, care for, and provide necessary

 medical attention to Mr. McGlothen.

 25.    By doing so, Defendants were deliberately indifferent to Mr. McGlothen’s

 constitutional rights, physical welfare, and ultimately his life.

 26.    Upon information and belief, on April 5, 2020, at approximately 1700, officers with

 the Shreveport Police Department were notified that Tommie Dale McGlothen Jr. was in the

 midst of a mental health crisis and in dire need of assistance.

 27.    Upon information and belief, the Shreveport Police Department and its employees,

 agents, and officers had notice of Mr. McGlothen’s mental and medical conditions as of their

 first encounter with him and his family on the date in question.

 28.    Upon information and belief, subsequent to the initial interaction with Mr. McGlothen at

 approximately 1700 on April 5, 2020, officers with the Shreveport Police Department

 encountered Mr. McGlothen on a second occasion on April 5, 2020, during which time Mr.

 McGlothen continued to exhibit obvious signs and symptoms of a mental breakdown.

 29.    On April 5, 2020, at approximately 1830, officers with the Shreveport Police

 Department encountered Mr. McGlothen in the midst of his mental breakdown for a

 third and final time.

 30.    Upon information and belief, at the time of the third encounter with officers with

 the Shreveport Police Department on April 5, 2020, Mr. McGlothen was neither armed

 nor posing any danger to another individual.

 31.    Knowing that Mr. McGlothen was a psychiatric patient in the midst of a mental

 health crisis, Defendants McCarter, Ross, Johnson, and LeClare made the knowing,

                                                                                             10
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 11 of 59 PageID #: 11




 intelligent, and voluntary decision to engage Mr. McGlothen in a violent and physical

 altercation.

 32.    Defendants McCarter, Ross, Johnson, and LeClare are clearly seen on video

 punching and kicking Mr. McGlothen; beating him with a baton; repeatedly using a

 conducted energy weapon upon Mr. McGlothen; pepper spraying Mr. McGlothen;

 violently shoving him to the ground after he is secured in handcuffs and completely

 defenseless; and shoving him head-first onto the hood of a patrol unit.

 33.    Upon information and belief, after excessively battering Mr. McGlothen, officers

 placed him in the back of a patrol unit where he remained significantly unattended for

 forty-eight (48) minutes.

 34.    Upon information and belief, dash cam video of Mr. McGlothen’s detention in

 the patrol unit clearly shows him in respiratory distress for forty-eight (48) minutes.

 35.    Upon information and belief, Mr. McGlothen progressed from rapid breathing

 and gasping for air to declining respirations and eventual loss of consciousness, cardiac

 arrest, and death.

 36.    The depraved and sadistic actions of Defendants McCarter, Ross, Johnson, and

 LeClare exhibit a deliberate indifference to the life of Mr. McGlothen.

 37.    Upon information and belief, Mr. McGlothen spent forty-eight (48) minutes

 dying in the back of a patrol unit before medical assistance was requested for his acute

 medical condition.

 38.    Mr. McGlothen’s death was preventable.

 39.    But for the refusal to seek medical attention for Mr. McGlothen by Defendants

                                                                                           11
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 12 of 59 PageID #: 12




 McCarter, Ross, Johnson, and LeClare, he would have survived.

 40.    This unconscionable conduct violated both Federal and State law.

 41.    Justice for these acts is sought herein.

 42.    Defendants McCarter, Ross, Johnson, and LeClare violated Mr. McGlothen’s civil

 rights under both the United States Constitution and the United States Code, including

 excessive and deadly force and violation of due process.

 43.    Upon information and belief, the City of Shreveport, the City of Shreveport

 Police Department and its supervisors, including Defendant Raymond, have maintained

 a system of review of police conduct which is so untimely and cursory as to be

 ineffective and to permit and tolerate the unreasonable excessive and deadly use of

 force by police officers.

 44.    As a result, under the long-standing custom, practice, and/or written policy of

 the City of Shreveport, instead of treating Mr. McGlothen as a man in need of

 emergency medical assistance for an acute medical condition, Mr. McGlothen was

 subjected to excessive force, due process violations, and/or cruel and unusual

 punishment.

 45.    Upon information and belief, none of the Defendant officers, McCarter, Ross,

 Johnson, or LeClare, intervened or took any action to stop either the assault on Mr.

 McGlothen or his unsupervised detention in the back of a patrol unit.

 46.    Upon information and belief, none of the Defendant officers took any action

 toward obtaining medical attention for Mr. McGlothen until he was discovered

 unconscious and in cardiac arrest.

                                                                                    12
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 13 of 59 PageID #: 13




 47.     No officer or supervisor attempted to stop the beating, tasing, or pepper

 spraying of Mr. McGlothen despite the fact that he was exhibiting signs and symptoms

 of excited delirium syndrome which requires emergency medical intervention.

 48.     Despite the fact that Mr. McGlothen’s condition required supervision, he was left

 predominantly alone for forty-eight (48) minutes, handcuffed and in the back of a patrol

 unit.

 49.     After discovering Mr. McGlothen unconscious and in cardiac arrest, officers were

 unsuccessful in their attempts at cardiopulmonary resuscitation.

 50.     The acts, omissions, systemic flaws, policies, and customs of the City of

 Shreveport, the City of Shreveport Police Department, and its supervisors, including

 Defendant Raymond, caused police officers of the City of Shreveport to believe that the

 excessive, deadly, and unreasonable use of force would not be aggressively, honestly,

 and properly investigated, with the foreseeable result that officers are more likely to use

 excessive or unreasonable force against Mr. McGlothen and others in the future.

 51.     The resulting injuries and wrongful death sustained by Mr. McGlothen were

 caused solely by the Defendants, in violation of Mr. McGlothen’s Civil and

 Constitutional rights, Louisiana state law, and without any cause, provocation, or

 negligence on the part of Mr. McGlothen contributing thereto.

 52.     Upon information and belief, Mr. McGlothen’s untimely and premature death

 exacerbated and contributed to Mrs. McGlothen’s premature death.




                                                                                         13
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 14 of 59 PageID #: 14




                              FIRST CAUSE OF ACTION
 (Excessive Force, Violation of Due Process and Cruel and Unusual Punishment under
                                    42 U.S.C. §1983)

 53.      Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 54.      Defendants McCarter, Ross, Johnson, and LeClare beat Mr. McGlothen with a

 baton.

 55.      Defendants McCarter, Ross, Johnson, and LeClare punched Mr. McGlothen.

 56.      Defendants McCarter, Ross, Johnson, and LeClare repeatedly used a conducted

 energy weapon upon Mr. McGlothen.

 57.      Defendants McCarter, Ross, Johnson, and LeClare pepper sprayed Mr.

 McGlothen.

 58.      After Mr. McGlothen was in handcuffs, Defendants McCarter, Ross, Johnson,

 and LeClare shoved him to the ground causing him to violently strike his head on

 pavement.

 59.      Defendants McCarter, Ross, Johnson, and LeClare then pulled Mr. McGlothen to

 his feet and then slammed him head-first onto the hood of a patrol unit.

 60.      Defendants McCarter, Ross, Johnson, and LeClare denied Mr. McGlothen access

 to immediate medical attention following these assaults and thereby violated Mr.

 McGlothen’s due process rights.

 61.      Defendants McCarter, Ross, Johnson, and LeClare used excessive physical force.

 62.      Defendants McCarter, Ross, Johnson, and LeClare implemented cruel and

 unusual punishment.

                                                                                         14
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 15 of 59 PageID #: 15




 63.    These acts were unconstitutional and in violation of Mr. McGlothen’s Fourth,

 Eighth, and Fourteenth Amendment Rights.

 64.    Mr. McGlothen was in the custody of the Shreveport Police Department and this

 treatment was a violation of his due process rights to be free from cruel and unusual

 punishment and excessive force.

 65.    As a result of the actions and inactions of Defendants McCarter, Ross, Johnson,

 and LeClare, Mr. McGlothen suffered serious injuries, pain and suffering, fear of

 impending death, loss of enjoyment of life, and ultimately wrongful death.

 66.    Per U.S.C. § 1983, the actions of Defendants McCarter, Ross, Johnson, and

 LeClare without legal justification violated the rights of Mr. McGlothen as guaranteed

 by the Fourth, Eighth, and Fourteenth Amendments to the United States Constitution,

 for which all named Defendants are individually liable.

 67.    The actions of Defendant Officers in using excessive and unreasonable force in

 the seizure and restraint of Mr. McGlothen and in failing to intervene or act to prevent

 such actions, despite having the opportunity and duty to do so, as set forth herein,

 violated the rights of Mr. McGlothen as guaranteed under the Fourth, Eighth, and

 Fourteenth Amendments to the U.S. Constitution, to privacy, liberty, due process, equal

 protection, to be free from unreasonable search and seizure and to be free from the

 unjustifiable and excessive use of force, all in violation of 42 USC 1983.

 68.    The Fifth Circuit has held that a suspect’s mental impairment is an important fact




                                                                                       15
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 16 of 59 PageID #: 16




 in determining whether force was reasonable in the context of constitutional analysis. 1

 Other circuits have concurred, holding that when mental impairment is present and

 apparent in a police encounter, it “must be reflected in any [Fourth Amendment]

 assessment of the government’s interest in the use of force.” 2

 69.     Thus, when police officers perceive signs of a person’s mental disability, they

 “should make a greater effort to take control of the situation through less intrusive

 means.” 3

 70.     As described above, the Defendant Officers were aware of Mr. McGlothen’s

 mental disability.

 71.     But instead of using less force as a result of that disability, they used more force.

                                     SECOND CAUSE OF ACTION
                                     (Monell under 42 U.S.C. §1983)

 72.     Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 73.     It was the policy, practice, and/or custom of the Defendant City and the City of

 Shreveport Police Department to employ certain police officers, including Defendants

 McCarter, Ross, Johnson, and LeClare, described in the foregoing paragraphs.

 74.     For a significant period of time leading up to the death of Mr. McGlothen,

 Defendant City and the City of Shreveport Police Department have had a persistent and


 1 Rockwell v. Brown, 664 F. 3d 985, 992 (5th Cir. 2011).
 2 Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d 1052, 1058 (9th Cir. 2003).
 3 Crawford v. City of Bakersfield, 944 F.3d 1070, 1078 (9th Cir. 2019) (citation omitted). See also, e.g., Estate of

 Armstrong ex rel. Armstrong v. Vill. of Pinehurst, 810 F.3d 892, 900 (4th Cir. 2016) (“Armstrong’s mental health
 was . . . a fact that officers must account for when deciding when and how to use force.”); Champion v. Outlook
 Nashville, Inc., 380 F.3d 893, 904 (6th Cir. 2004) (“[T]hat the police were confronting an individual whom they
 knew to be mentally ill . . . must be taken into account when assessing the amount of force exerted.”).
                                                                                                                  16
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 17 of 59 PageID #: 17




 widespread practice of authorizing certain officers, including Defendants McCarter,

 Ross, Johnson, and LeClare to cover up the use of excessive force, despite the unlawful

 authority to use such force.

 75.    Defendant City and the City of Shreveport Police Department were aware of and

 deliberately indifferent to the widespread and systemic violations of citizens’

 constitutional right by officers of the Shreveport Police Department.

 76.    Defendant City’s deliberate indifference allowed said violations of constitutional

 rights to flourish and increase in the years leading up to Mr. McGlothen’s death.

 77.    Such customs, policies, and practices were the driving forces leading to the

 violation of Mr. McGlothen’s constitutional rights, as described in Counts One through

 Thirty-Eight of this Complaint.

 78.    Defendant City has a persistent and widespread practice and custom of allowing

 the City of Shreveport Police officers to use unreasonable and deadly force without

 justification.

 79.    Defendant Officers, acting together in concert and under the color of law,

 reached an understanding, engaged in a course of conduct and otherwise conspired

 among themselves to commit those acts described herein and to deprive Mr. McGlothen

 of his constitutional and civil rights as set forth herein, in violation of 42 USC 1983.

 80.    Defendant Officers had knowledge of the wrongs done and conspired to be done

 as described herein, had the power to prevent or aid in the prevention of same, yet

 failed or refused to do so, in violation of 42 USC 1983.

 81.    The actions of the Defendant Officers described herein were done with deliberate

                                                                                            17
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 18 of 59 PageID #: 18




 indifference and were malicious, reckless, cruel, and performed with malice.

 82.    Defendant City was deliberately indifferent to this practice and custom within

 the Shreveport Police Department, thereby allowing the deprivation of Mr. McGlothen’s

 constitutional rights, as described in Counts through Thirty-Eight of this Complaint.

 83.    Defendant City has a persistent and widespread practice and custom of allowing

 the City of Shreveport Police officers to violate the City of Shreveport Police

 Department’s policies and procedures.

 84.    Defendant City was deliberately indifferent to these practices and customs within

 the Shreveport Police Department by failing to enforce policies; failing to properly train;

 failing to properly discipline; thus creating a culture within the City of Shreveport

 Police Department wherein violating citizens’ civil rights was not only tolerated, but

 also encouraged; thereby allowing the deprivation of Mr. McGlothen’s constitutional

 rights, as described in Counts One through Thirty-Eight of this Complaint.

 85.    Defendant City’s action in providing an inadequate training program for City of

 Shreveport Police officers was taken with deliberate indifference as to the known

 and/or obvious consequences of inadequate training.

 86.    Defendant City’s deficient training program has been used and applied over

 time, upon information and belief, years, to many employees and City of Shreveport

 Police officers.

 87.    Defendant City’s deficient training program does not prevent constitutional

 violations to such an extent that Defendant City was put on notice that a new program

 was called for prior to the violation of Mr. McGlothen’s constitutional rights in April

                                                                                         18
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 19 of 59 PageID #: 19




 2020.

 88.     Defendants’ custom is to fail to supervise the City of Shreveport Police officers,

 thereby allowing the deprivation of Mr. McGlothen’s constitutional rights, as described

 in Counts One through Thirty-Eight of this Complaint.

 89.     Defendants have a persistent and widespread practice of ratifying and

 condoning the unlawful and illegal activity of the City of Shreveport Police officers,

 thereby allowing the deprivation of Mr. McGlothen’s civil rights, as described in Count

 One through Thirty-Eight of this Complaint.

 90.     Upon information and belief, Defendants McCarter, Ross, Johnson, and LeClare

 beat, pepper sprayed, punched, and used a conducted energy weapon on Mr.

 McGlothen while he suffered from excited delirium syndrome, an acute medical

 condition.

 91.     Defendants McCarter, Ross, Johnson, and LeClare’s use of excessive force is a

 plainly obvious consequence of Defendant City’s decision to inadequately train and/or

 supervise City of Shreveport Police officers.

 92.     City of Shreveport Police officers so often violate citizens’ constitutional rights

 that the need for further training has been plainly obvious to Defendant City’s

 policymakers who are deliberately indifferent to the need.

 93.     Defendants McCarter, Ross, Johnson, and LeClare left Mr. McGlothen to suffer

 and slowly die without giving him medical care or proper supervision. Defendants

 failed to intervene and were improperly trained, supervised, and retained in violation

 of the standards set forth by the Monell doctrine.

                                                                                         19
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 20 of 59 PageID #: 20




 94.    Defendant officers did not treat Mr. McGlothen as a man suffering from an acute

 medical condition.

 95.    Defendant City, in failing to properly and adequately train, monitor, and

 supervise the City of Shreveport Police officers, including Defendants McCarter, Ross,

 Johnson, and LeClare, deprived Mr. McGlothen of his constitutional rights, as described

 in Count One through Thirty-Eight of this Complaint.

 96.    Defendant City’s practices as set forth herein are so widespread that they have

 the force of law.

 97.    Defendant City’s continued adherence to an approach that it knew or should

 have known has failed to prevent tortious conduct by City of Shreveport Police officers,

 including Defendants McCarter, Ross, Johnson, and LeClare, demonstrates Defendant

 City’s deliberate indifference to the high risk that City of Shreveport Police officers,

 including Defendants McCarter, Ross, Johnson, and LeClare, would use excessive force

 and violate Mr. McGlothen’s constitutional rights.

 98.    Defendant City’s deficient training program and inadequate training were the

 moving force behind Mr. McGlothen’s injuries and untimely death.

 99.    At all times relevant herein, Defendant Officers committed the acts described

 herein under the color of state law and by virtue of their authority as officers of the SPD

 and in the course and scope of their employment and substantially deprived Mr.

 McGlothen of his clearly established rights, privileges, and immunities guaranteed to

 him as a citizen of the United States pursuant to the Fourth, Eighth, and Fourteenth

 Amendments in violation of 42 U.S.C § 1983, including, but not limited to:

                                                                                         20
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 21 of 59 PageID #: 21




        a.    The right to freedom from unreasonable seizure;

        b.    The right to freedom from the use of unreasonable, unjustified, and
              excessive force and summary punishment;

        c.    The right to freedom from deprivation of liberty without due process of
              law;

        d.    The right to receive timely and appropriate medical monitoring and
              attention;

        e.    The right to freedom from arbitrary governmental activity which “shocks
              the conscience” of a civilized society in violation of his substantive due
              process rights;

        f.    The right to privacy;

        g.    The right to liberty;

        h.    The right to be free from deadly force.

        i.    The right to freely move about.

 100.   As a result of the aforementioned conduct, Plaintiffs have suffered damages as

 outlined in detail in this Complaint, including the pain, suffering, and wrongful death

 of Mr. McGlothen.

                            THIRD CAUSE OF ACTION
 (Negligent Training, Supervision, and Retention as to Defendant City and Defendant
                                     Raymond)

 101.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 102.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 screen applicants for hire to the Shreveport Police Department, retention to the


                                                                                       21
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 22 of 59 PageID #: 22




 Shreveport Police Department, or to discharge from its employ those employees who

 were not fit, suitable, properly trained and instructed, that constituted a potential

 menace, hazard, or danger to the public, those with vicious propensities, and those with

 emotional, physical, psychological racists, biased, and/or physiological traits or

 characteristics unsuitable, unstable, or contradicted for such employment.

 103.   At all relevant times, it was the duty of Defendant City and Defendant Raymond

 to sufficiently hire, train, and retain personnel within the Shreveport Police Department

 and at the supervisory and lower ranked levels so as to sufficiently discipline,

 supervise, and put into effect appropriate rules applicable to the duties, behavior, and

 activities of their servants, agents, officers, and other personnel.

 104.   Upon information and belief, the individually named Shreveport Police

 Department officers, Defendants McCarter, Ross, Johnson, and LeClare, that beat,

 pepper sprayed, punched, and used a conducted energy weapon on Mr. McGlothen

 while he suffered from excited delirium syndrome and then left him to die without

 giving him medical care or proper supervision, and failed to intervene, were

 improperly trained, supervised, and retained by Defendant City and Defendant

 Raymond.

 105.   As a result of the Defendants’ negligence in its training, supervision, and

 retention of the Defendant officers, Mr. McGlothen was caused to suffer grave injuries

 that led to his death, without fault or contribution by Mr. McGlothen.




                                                                                       22
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 23 of 59 PageID #: 23




                             FOURTH CAUSE OF ACTION
                       (Failure to Intervene under 42 U.S.C. §1983)

 106.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 107.   Each of the Defendants had a duty to intervene when they saw illegal conduct

 taking place in connection with the brutal attack on Mr. McGlothen.

 108.   The actions of the Defendant Officers in using excessive and unreasonable force

 in the seizure and restraint of Mr. McGlothen and in failing to intervene or act to

 prevent such actions, despite having the opportunity and duty to do so, as set forth

 herein, violated the rights of Mr. McGlothen as guaranteed under the Fourth, Eighth,

 and Fourteenth Amendments to the U.S. Constitution, to privacy, liberty, due process,

 equal protection, to be free from unreasonable search and seizure and to be free from

 the unjustifiable and excessive use of force, all in violation of 42 USC 1983.

 109.   Specifically, Defendants violated the policies and procedures set forth in the Use

 of Force policy which state “All members have a duty to intervene to prevent or stop

 the use of excessive force by another member when it is safe and reasonable to do so.”

 110.   Defendants failed to intervene when Mr. McGlothen was struck with a baton and

 pepper sprayed.

 111.   Defendants failed to intervene when a conducted energy weapon was used on

 Mr. McGlothen.

 112.   Defendants failed to intervene when Mr. McGlothen was shoved to the ground

 after being secured in handcuffs.


                                                                                       23
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 24 of 59 PageID #: 24




 113.     Defendants failed to intervene when Mr. McGlothen was shoved head-first onto

 the hood of a patrol unit for forty-eight (48) minutes.

 114.     Defendants failed to intervene when Mr. McGlothen was left unattended in the

 back of a patrol unit.

 115.     Not only did Defendants fail to intervene during the excessive use of force, but

 they also failed to provide medical care, thereby violating their duty to intervene and

 put a stop to the unconstitutional acts taking place.

 116.     During the events described herein, Defendant Officers were aware of the use of

 excessive force and restraint but did not intervene to prevent the violation of Mr.

 McGlothen’s constitutional rights, even though they had the opportunity and duty to

 do so.

 117.     The failure of Defendants to intervene contravened Mr. McGlothen’s

 constitutional rights and violated 42 U.S.C. §1983.

 118.     As a result of these actions, Mr. McGlothen suffered serious physical injuries

 including loss of enjoyment of life and wrongful death.

                               FIFTH CAUSE OF ACTION
             (Negligence of Defendants McCarter, Ross, Johnson, and LeClare)

 119.     Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 120.     Defendants McCarter, Ross, Johnson, and LeClare negligently failed to provide

 for the safety, security, and protection of Mr. McGlothen by failing to comply with the

 Shreveport Police Department’s policies, procedures, and rules of conduct as it relates


                                                                                         24
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 25 of 59 PageID #: 25




 to the use of force and protective custody.

 121.   The policies, procedures, and rules require officers to obtain medical care for

 those prisoners who are in obvious need of such care.

 122.   The Defendants’ failure to recognize that Mr. McGlothen was in immediate need

 of medical care, even after being so informed by his family, was in violation of these

 policies, procedures, and rules and constituted negligence that exacerbated his acute

 medical condition.

 123.   Mr. McGlothen was exhibiting obvious signs and symptoms of a well-known,

 acute medical condition, excited delirium syndrome.

 124.   Excited delirium syndrome has as its symptoms psychomotor agitation, anxiety,

 hallucinations, speech disturbances, disorientation, violent and bizarre behavior,

 insensitivity to pain, and increased levels of strength.

 125.   Excited delirium syndrome is a neurochemical disorder and an acute medical

 emergency that requires immediate medical attention.

 126.   Mr. McGlothen was known to the Defendant officers to suffer from mental

 illness and it was foreseeable that the Defendant officers’ treatment of Mr. McGlothen

 would result in his demise.

 127.   Mr. McGlothen was at risk for excited delirium syndrome and Defendants had

 notice of his condition, in addition to their own prior encounters with him directly.

 128.   At all times relevant herein, Defendant Officers committed the acts described

 herein under the color of state law and by virtue of their authority as officers of the SPD

 and in the course and scope of their employment and substantially deprived Mr.

                                                                                         25
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 26 of 59 PageID #: 26




 McGlothen of his clearly established rights, privileges and immunities guaranteed to

 him as a citizen of the United States pursuant to the Fourth, Eighth, and Fourteenth

 Amendments in violation of 42 U.S.C § 1983, including, but not limited to:

        a.    The right to freedom from unreasonable seizure;

        b.    The right to freedom from the use of unreasonable, unjustified, and
              excessive force and summary punishment;

        c.    The right to freedom from deprivation of liberty without due process of
              law;

        d.    The right to receive timely and appropriate medical monitoring and
              attention;

        e.    The right to freedom from arbitrary governmental activity which “shocks
              the conscience” of a civilized society in violation of his substantive due
              process rights;

        f.    The right to privacy;

        g.    The right to liberty;

        h.    The right to be free from deadly force.

        i.    The right to freely move about.

 129.   The actions of the Defendant Officers as described herein, were unjustified,

 unreasonable, unconstitutional, excessive, and grossly disproportionate to the actions of

 Mr. McGlothen, if any, and constituted an unreasonable search and seizure effectuated

 through the use of excessive and deadly force and a deprivation of Mr. McGlothen’s

 constitutional rights secured to him by the Fourth, Eighth, and Fourteenth Amendment

 of the United States Constitution.


                                                                                       26
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 27 of 59 PageID #: 27




 130.   The actions of the Defendant Officers described herein were in direct violation of

 the constitution, law and regulations of the United States and the State of Louisiana and

 the internal policies of the SPD.

 131.   As a result of the foregoing negligent acts, Mr. McGlothen sustained serious

 physical injuries that resulted in his untimely and preventable death.

                            SIXTH CAUSE OF ACTION
         (Wrongful Death pursuant to Louisiana Civil Code Article 2315 et seq)

 132.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 133.   The actions of Defendants McCarter, Ross, Johnson, and LeClare on April 5, 2020,

 caused the wrongful death of Mr. McGlothen.

 134.   The combination of an excessive use of force followed by an inexcusable delay in

 medical attention, caused Mr. McGlothen’s death.

 135.   Mr. McGlothen’s death was preventable and Defendants McCarter, Ross,

 Johnson, and LeClare caused his untimely death.

 136.   The actions of the Defendant Officers described herein were the direct and

 proximate cause of the injuries, including his death, to Mr. McGlothen.

 137.   The actions of the Defendant Officers described herein violated Mr. McGlothen’s

 federal and state constitutional and statutory rights as specified herein and resulted in

 his death.

 138.   At all times relevant herein, each of the Defendant Officers named and involved

 in the restraint and use of unreasonable and excessive force against Mr. McGlothen.


                                                                                       27
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 28 of 59 PageID #: 28




 which resulted in and contributed to his death, were employees of Defendant City,

 were acting under color of law, and by virtue of their authority as officers of the SPD

 and in the course and scope of their employment.

 139.   As a direct and proximate result of the actions of the Defendant Officers and the

 deliberately indifferent policies, practices, and customs of Defendant Raymond, the

 constitutional and statutory rights, federal and state, of Mr. McGlothen, were violated,

 and he sustained injuries and damages suffered for which the defendants are liable, as

 set forth herein.

 140.   Defendant Raymond, individually and in his official capacity as Chief of Police

 and as the final policy maker, was under a constitutional duty: 1) to properly determine

 if his officers, including the defendant officers, were qualified to serve as police officers;

 2) to provide his officers, including the Defendant Officers, with proper policy guidance

 to perform law enforcements functions including stops, searches, seizures, dealing with

 persons with intellectual/developmental disabilities, dealing with persons of

 diminished capacity, apprehension of suspects, use of force, including deadly force, use

 of restraints, and the protection of individual’s civil rights, among other things; 3) to

 provide to his officers, including the Defendant Officers, proper training to perform

 law enforcement functions including stops, searches, seizures, dealing with persons

 with intellectual/developmental disabilities, dealing with persons of diminished

 capacity, apprehension of suspects, use of force, including deadly force, use of restraints

 and the protection of individual’s civil rights; 4) to properly monitor and supervise his

 officers, including the Defendant Officers, for compliance with the policies, practices

                                                                                            28
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 29 of 59 PageID #: 29




 and customs of the SPD with respect to stops, searches, seizures, dealing with persons

 with intellectual/developmental disabilities, dealing with persons of diminished

 capacity, apprehension of suspects, use of force, including deadly force, use of restraints

 and the protection of individual’s civil rights; and 5) to properly investigate, discipline

 and hold accountable his officers, including the Defendant Officers, for violation of the

 policies, practices and customs of the SPD.

 141.   The actions of the Defendant Officers described herein, which were proximately

 caused by the policies, practices, customs, and usages of Defendant Raymond, were the

 underlying cause of the death of Mr. McGlothen and the injuries and damages to Mr.

 McGlothen and the Plaintiffs.

 142.   Plaintiffs hereby assert a claim under Louisiana Civil Code Article 2315 et seq.

 for the wrongful death, loss of consortium, and survival action of Mr. McGlothen.

 143.   Further, Plaintiffs Tamera Jones and Avery Jones, on behalf of Kimberly Jones

 McGloth, the surviving spouse of Mr. McGlothen at the time of his untimely and

 premature death, assert Mrs. McGlothen’s claims for wrongful death, loss of

 consortium, and survival damages under Louisiana Civil Code Article 2315 et seq.

                             SEVENTH CAUSE OF ACTION
                    (Violation of the Americans with Disabilities Act,
                      42 U.S.C. §12101 and the Rehabilitation Act)

 144.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 145.   On information and belief, Defendant City receives federal funds, thus bringing

 Defendant City and the SPD within the ambit of the Federal Rehabilitation Act.

                                                                                         29
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 30 of 59 PageID #: 30




 146.    The actions of the Defendants described herein are in violation of Title II of the

 ADA, which prohibits discrimination by any public agency, and all of “the services,

 programs, or activities of a public entity.” 42 U.S.C. §§ 12131, 12132 and Section 504 of

 the Rehabilitation Act (RA).

 147.    Defendants are in violation of federal regulations implementing Title II of the

 ADA which provides that “a public entity shall operate each service program, or

 activity so that the service, program or activity, when viewed in it entirely, is readily

 accessible to and usable by individuals with disabilities.” 28 CFR Section 35.150(a).

 148.    Defendants’ actions are also in violation of federal regulations implementing

 Title II of the ADA which provide that a public entity may not “(i) deny a qualified

 individual with a disability the opportunity to participate in or benefit from the aid,

 benefit, or service; (ii) afford a qualified individual with a disability an opportunity to

 participate in or benefit from the aid, benefit, or service that is not equal to that afforded

 others; [or] (iii) provide a qualified individual with a disability with an aid, benefit, or

 service that is not as effective in affording equal opportunity to obtain the same result,

 to gain the same benefit, or to reach the same level of achievement as that provided to

 others.” 28 C.F.R. § 35.130(b)(1).

 149.    Congress intended Title II to cover all police agency activities, including arrests.4

 Accordingly, federal regulations explicitly apply those provisions to law enforcement



 4 See House Comm. Judiciary, H.R. Rep. No. 101 485, pt. 3, at 50 (1990), reprinted in 1990 U.S.C.C.A.N. 445, 473
 (“[T]o comply with the non-discrimination mandate, it is often necessary to provide training to public employees
 about disability. For example, persons who have epilepsy, and a variety of other disabilities, are frequently
 inappropriately arrested and jailed because police officers have not received proper training . . .”)
                                                                                                              30
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 31 of 59 PageID #: 31




 conduct during arrests. 5

 150.     “Title II of the ADA provides that no qualified individual with a disability shall,

 because of that disability, be excluded from participation in, denied the benefits of, or

 subjected to discrimination in the services, programs, and activities of all state or local

 government entities, including law enforcement, corrections, and justice system

 entities. Such services, programs, and activities include . . . Law enforcement street

 interactions, taking and responding to complaints or calls for assistance, vehicle stops

 and searches, arrests, detentions, interviews, interrogations, and emergency responses.”

 https://www.ada.gov/cjta.html

 151.     Twenty years ago, the Fifth Circuit, U.S. Court of Appeals, in Hainze v. Richards

 the Court ruled that the ADA “does not apply to an officer’s on-the-street responses to

 reported disturbances or other similar incidents . . . prior to the officer’s securing the

 scene and ensuring that there is no threat to human life.” 6

 152.     In compliance with the 5th Circuit’s ruling in Hainze, Plaintiffs assert their

 ADA/RA claims against Defendants for their actions after Mr. McGlothen was fully

 handcuffed by Defendant Officers, following which Defendant Officers treated Mr.


 5 28 C.F.R. pt. 35, app. B (2014) (“The general regulatory obligation to modify policies, practices, or procedures
 requires law enforcement to make changes in policies that result in discriminatory arrests or abuse of individuals
 with disabilities.”); id. (“[T]itle II applies to anything a public entity does.”); U.S. Dep. of Justice, Civil Rights Div.,
 The ADA and City Governments: Common Problems (2008) (“When dealing with persons with disabilities, law
 enforcement agencies often fail to modify policies, practices, or procedures in a variety of law enforcement
 settings—including citizen interaction, detention, and arrest procedures. . . . When interacting with police and other
 law enforcement officers, people with disabilities are often placed in unsafe situations or are unable to communicate
 with officers because standard police practices and policies are not appropriately modified.”); U.S. Dep. of Justice,
 Civil Rights Div., Commonly Asked Questions About The Americans With Disabilities Act And Law Enforcement
 (2006) (“The ADA affects virtually everything that officers and officers do, for example: . . . arresting . . .
 suspects[.]”); U.S. Dep. of Justice, Civil Rights Div., Communicating with People Who Are Deaf or Hard of
 Hearing: ADA Guide for Law Enforcement Officers (2006).
 6 Hainze v. Richards, 207 F. 3d 795 (2000) (emphasis added).


                                                                                                                         31
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 32 of 59 PageID #: 32




 McGlothen in ways inappropriate to his disability even after securing the scene, as

 described herein.

 153.    Discrimination under these federal statutes does not require animus towards

 people with disabilities. 7 Thus “[o]ne can intentionally violate a nondiscrimination law

 without possessing animus toward the class of people that the law protects.”

 154.    A defendant commits intentional discrimination where an employee of a public

 entity has knowledge of a plaintiff’s disability but chooses not to accommodate him. 8

 155.    Defendants violated federal law and committed intentional discrimination even

 though they might not have had animus towards the class of people that the law

 protects. 9

 156.    Mr. McGlothen was a qualified person with a disability.

 157.    Mr. McGlothen had a range of serious and debilitating mental illness diagnoses.

 158.    Defendant Officers, prior to arriving on the scene, understood that Mr.

 McGlothen was a person with special needs, and therefore a qualified person with a

 disability.

 159.    Defendant Officers, after arriving on the scene, understood that Mr. McGlothen

 was a qualified person with a disability.

 160.    Defendant Officers, prior to arriving on the scene, regarded the person they were



 7 Carter v. Orleans Par. Pub. Sch., 725 F.2d 261, 264 (5th Cir. 1984); Esparza v. Univ. Med. Ctr. Mgmt. Corp., No.
 CV 17-4803, 2017 WL 4791185, at *17 (E.D. La. Oct. 24, 2017)
 8 Delano-Pyle v. Victoria Cty., Tex, 302 F.3d 567, 575 (5th Cir. 2002); see also Miraglia v. Bd. of Supervisors of

 Louisiana State Museum, 901 F.3d 565 (5th Cir. 2018) (affirming “damages based on a defendant’s knowledge of
 the plaintiff’s disability and his decision not to accommodate him[.]”)
 9 Carter v Orleans Parish Pub School, 725 F2d 261, 264 (5thCir. 1984); Esparza v Univ. Med Ctr. Mgmt Corp., No.

 CV 17-4803, 2017 WL 4791185, at *17 (E.D.La. Oct. 24, 2017).
                                                                                                                32
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 33 of 59 PageID #: 33




 en route to handle as qualified person with a disability.

 161.       Defendant Officers, after arriving on the scene, regarded Mr. McGlothen as a

 qualified person with a disability.

 162.       Defendant Officers, all employees of Defendant Raymond and the Defendant

 City SPD, a public entity, knew that Mr. McGlothen was “special needs” yet chose not

 to accommodate him. 10

 163.       Mr. McGlothen was entitled to reasonable accommodation in the provision of

 law enforcement services and safe and secure access to appropriate care, all of which

 were denied to him by Defendants.

 164.       Despite the Defendants’ knowledge of the obligation to accommodate persons

 with disabilities and avoid discrimination, Defendants did not take adequate steps to

 accommodate Mr. McGlothen nor did the Defendants take adequate steps to avoid

 discrimination on the basis of disability.

 165.       In the alternative, and upon information and belief, Defendants’ failure to

 promulgate policies and/or practices to accommodate individuals with mental illness

 has and had a predictable disparate impact on persons with disabilities, including Mr.

 McGlothen.

 166.       Because Defendants failed to reasonably accommodate Mr. McGlothen’s

 disability, he suffered greater injury, suffering, indignity, and death, than individuals

 without mental illness who are handcuffed, secured and then placed in recovery

 position while in custody of the SPD.

 10   Delano-Pyle v Victoria Cty., Tex., 302 F3d 567, 575 (5th Cir 2002).
                                                                                       33
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 34 of 59 PageID #: 34




 167.   Plaintiffs are entitled to all available remedies for relief pursuant to the ADA and

 Section 504.

 168.   The Defendants actions as described herein were done with deliberate

 indifference.

 169.   Mr. McGlothen suffered from mental impairments that substantially limited one

 or more of his major life activities.

 170.   Defendants violated their supervisory duties by failing to comply with the

 written policies and procedures of the Shreveport Police Department.

 171.   Specifically, Defendants failed to follow the policies and procedures set forth in

 the Americans with Disabilities Act policy which state “It shall be the policy of the

 Shreveport Police Department to ensure that services are provided on a consistent basis

 to all members of the community.”

                             EIGHTH CAUSE OF ACTION
                       (Supervisory Liability under 42 U.S.C. §1983)

 172.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 173.   Upon information and belief, supervisors, like Defendant Raymond, were

 assigned to supervise and control the actions of the named Shreveport Police

 Department officers including Defendants McCarter, Ross, Johnson, and LeClare.

 174.   Defendants violated their supervisory duties by failing to ensure that officers

 under their supervision properly monitored, cared for, and protected from harm, those

 in their custody like Mr. McGlothen.


                                                                                         34
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 35 of 59 PageID #: 35




 175.    Supervisors did not ensure that Mr. McGlothen received immediate medical

 care.

 176.    Plaintiffs aver that Defendant Raymond failed to properly screen, hire, train,

 investigate, and discipline officers, including the Defendant Officers.

 177.    Defendant   Raymond      permitted,    encouraged,   tolerated,   and   knowingly

 acquiesced in an official pattern, practice or custom of SPD Officers, including

 Defendant Officers, of violating the constitutional rights of the public at large, including

 Mr. McGlothen.

 178.    Defendant Raymond had been put on notice of the need for policy and training

 due to the past deaths of persons in SPD custody.

 179.    Defendant Raymond had been put on notice of the need for policy and training

 due to the national attention generated from in-custody positional and compressional

 asphyxiation deaths over the past 25+ years.

 180.    Defendant Raymond condoned, approved, ratified, facilitated and knowingly

 acquiesced in the actions of the Defendant Officers described herein by failing to

 properly investigate, discipline, and hold accountable the Defendant Officers for their

 actions.

 181.    Defendant Raymond is liable for the unconstitutional and discriminatory actions

 of the Defendant Officers as described herein, due to the following policies, procedures,

 rules, practices, customs, and/or usages of the SPD which were in effect at the time of

 this incident and which were the underlying cause of the death of Mr. McGlothen:

         a. Failure to properly hire and screen applicants to determine their fitness, both

                                                                                          35
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 36 of 59 PageID #: 36




       mentally, physically and ethically, to perform the duties of a law enforcement
       officer;

       b. Failure to have adequate and proper written policy guidance regarding
       obvious and recurring law enforcement activities with respect to: 1) stops; 2)
       searches; 3) seizures; 4) dealing with persons with mental illness and/or
       intellectual/developmental disabilities, including autism; 5) dealing with
       persons of diminished capacity; 6) apprehension of suspects; 7) use of force,
       including deadly force; 8) use of restraints; 9) protection of individual’s civil
       rights; and 10) among other things, illustrating deliberate indifference and
       reckless disregard for the rights of the public, including Mr. McGlothen.

       c. Failure to adequately train his officers, including the Defendant Officers
       regarding obvious and recurring law enforcement activities with respect to: 1)
       stops; 2) searches; 3) seizures; 4) dealing with persons with mental illness and/or
       intellectual/developmental disabilities, including autism; 5) dealing with
       persons of diminished capacity; 6) apprehension of suspects; 7) use of force,
       including deadly force; 8) use of restraints; 9) protection of individual’s civil
       rights; and 10) among other things, illustrating deliberate indifference and
       reckless disregard for the rights of the public, including Mr. McGlothen.

       d. Failure to train and educate its officers with respect to use of force applications
       which he knew, must have known, or should have known, that officers were
       utilizing in the field and which posed a serious risk of injury or death, in
       deliberate indifference to and reckless disregard of the welfare of the public at
       large, including Mr. McGlothen;

       e. Failure to adequately monitor and       evaluate the physical condition of his
       officers to determine if they were         fit to perform their duties without
       unnecessarily endangering the public        through substandard performance or
       inability to perform essential law         enforcement functions in deliberate
       indifference to and reckless disregard     of the welfare of the public at large,
       including Mr. McGlothen;

       f. Failure to adequately supervise, monitor and evaluate the performance of his
       officers, including the Defendant Officers, regarding their compliance with the
       laws and policies, practices, and customs with respect to: 1) stops; 2) searches; 3)
       seizures; 4) dealing with persons with mental illness and/or
       intellectual/developmental disabilities, including autism; 5) dealing with
       persons of diminished capacity; 6) apprehension of suspects; 7) use of force,
       including deadly force; 8) use of restraints; 9) protection of citizen’s civil rights;
       and 10) among other things, illustrating deliberate indifference and reckless
       disregard for the rights of the public, including Mr. McGlothen.

                                                                                          36
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 37 of 59 PageID #: 37




        g. Failure to adequately respond to and investigate critical incidents and/or
        complaints by civilians regarding misconduct by SPD officers, including
        Defendant Officers, with respect to: 1) stops; 2) searches; 3) seizures; 4) dealing
        with persons with mental illness and/or intellectual/developmental disabilities,
        including autism 5) dealing with persons of diminished capacity; 6)
        apprehension of suspects; 7) use of force, including deadly force; 8) use of
        restraints; 9) protection of citizen’s civil rights; and 10) among other things,
        illustrating deliberate indifference and reckless disregard for the rights of the
        public, including Mr. McGlothen.

 182.   Defendant Raymond knew or should have known that the above-referenced

 policies, practices, and/or customs, resulted in an underqualified, undertrained and

 unprofessional law enforcement agency that was ill-equipped to perform obvious and

 necessary law enforcement activities without exposing the public to unwarranted

 danger of injury and/or death.

 183.   Defendant Raymond was on actual or constructive notice of the deficiencies

 with the policies, practices and customs of the SPD which make officer misconduct a

 foreseeable consequence.

 184.   Defendant Raymond knew, must have known, or should have known that the

 above-referenced policies, practices, and/or customs, would likely lead to serious injury

 or death to citizens and that such injuries were foreseeable; yet, disregarded that risk.

 185.   The aforementioned policies, practices, and customs were inadequate in relation

 to the specific tasks their officers must routinely perform and with respect to activities

 where there is an obvious need for proper policies, practices and customs and therefore,

 illustrated its deliberate indifference and/or reckless disregard to the consequences of

 officer misconduct.


                                                                                             37
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 38 of 59 PageID #: 38




 186.   Defendant Raymond’s above referenced policies, practices and/or customs

 violated Mr. McGlothen’s constitutional rights; and said policies, practices and/or

 customs were the moving force behind and proximate cause of said violations.

 187.   Defendant Raymond’s above referenced policies, practices and/or customs

 demonstrated a deliberate indifference to the constitutional rights of the public,

 including Mr. McGlothen, and was the proximate cause of the injuries and damages

 sustained by Mr. McGlothen and Plaintiffs, and evidenced a reckless or callous

 indifference to the federally protected rights of Mr. McGlothen.

 188.   Defendant Raymond is also directly responsible for the actions of the Defendant

 Officers as described herein by virtue of the fact that he failed to require or perform an

 adequate investigation of this critical incident involving an in-custody death and,

 therefore, ratified, condoned and approved the Defendant Officers’ conduct in this

 matter in all respects.

 189.   By failing to recognize or correct the deficiencies with his policies, practices, and

 customs, Defendant Raymond consciously disregarded the known and foreseeable

 consequences thereof.

 190.   Defendant Raymond’s deliberately indifferent policies, practices, and customs

 were the moving force behind Mr. McGlothen’s injuries and the deprivation of his

 constitutional rights.

 191.   There is a direct causal link between the policies, practices and customs and the

 de at h of Mr . M cGlot hen and t he v iolation o f his constitutional rights.

 192.   As a direct and proximate result of the foregoing policies, practices, and customs

                                                                                          38
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 39 of 59 PageID #: 39




 of Defendant Raymond, the violation of the constitutional rights of the public by SPD

 officers was substantially certain to occur.

                               NINTH CAUSE OF ACTION
                        (Supervisory Liability under 42 U.S.C. §1983)

 193.     Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 194.     Upon information and belief, supervisors, like Defendant Raymond, were

 assigned to supervise and control the actions of the named Shreveport Police

 Department officers including Defendants McCarter, Ross, Johnson, and LeClare.

 195.     Defendants violated their supervisory duties by failing to comply with the

 written policies and procedures of the Shreveport Police Department.

 196.     Specifically, Defendants failed to follow the policies and procedures set forth in

 the Commander on Duty policy which state “It shall be the duty of all supervisors to

 monitor the performance and behavior of all members under their command during

 duty.”

                               TENTH CAUSE OF ACTION
                        (Supervisory Liability under 42 U.S.C. §1983)

 197.     Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 198.     Upon information and belief, supervisors, like Defendant Raymond, were

 assigned to supervise and control the actions of the named Shreveport Police

 Department officers including Defendants McCarter, Ross, Johnson, and LeClare.

 199.     Defendants violated their supervisory duties by failing to comply with the

                                                                                         39
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 40 of 59 PageID #: 40




 written policies and procedures of the Shreveport Police Department.

 200.   Specifically, Defendants failed to follow the policies and procedures set forth in

 the Commander on Duty policy which state “The COD will respond to the scene of any

 major incident.”

                           ELEVENTH CAUSE OF ACTION
                      (Supervisory Liability under 42 U.S.C. §1983)

 201.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 202.   Upon information and belief, supervisors, like Defendant Raymond, were

 assigned to supervise and control the actions of the named Shreveport Police

 Department officers including Defendants McCarter, Ross, Johnson, and LeClare.

 203.   Defendants violated their supervisory duties by failing to comply with the

 written policies and procedures of the Shreveport Police Department.

 204.   Specifically, Defendants failed to follow the policies and procedures set forth in

 the Early Intervention System procedures which state “It shall be the duty of all

 supervisors to monitor the performance and behavior of all members under their

 command during duty.”

                           TWELVTH CAUSE OF ACTION
                      (Supervisory Liability under 42 U.S.C. §1983)

 205.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 206.   Upon information and belief, supervisors, like Defendant Raymond, were

 assigned to supervise and control the actions of the named Shreveport Police

                                                                                       40
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 41 of 59 PageID #: 41




 Department officers including Defendants McCarter, Ross, Johnson, and LeClare.

 207.   Defendants violated their supervisory duties by failing to comply with the

 written policies and procedures of the Shreveport Police Department.

 208.   Specifically, Defendants failed to follow the policies and procedures set forth in

 the Conducted Electrical Weapon policy which state “An on-duty patrol supervisor

 shall respond to the scene of all USD deployments.”

                         THIRTEENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 209.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 210.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly and adequately train all members of the Shreveport Police Department.

 211.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 212.   Specifically, Defendants failed to follow the policies and procedures set forth in

 the Training Academy policy which state “It is the policy of the Shreveport Police

 Department to maintain a Training Academy responsible for the development,

 implementation, and administration of the Shreveport Police Department’s training

 programs, to comply with P.O.S.T. standards where applicable, and to coordinate

 training through other agencies, institutions, and providers.”

                        FOURTEENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 213.   Plaintiffs incorporate and reassert the allegations in the preceding and following

                                                                                       41
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 42 of 59 PageID #: 42




 paragraphs of this Complaint.

 214.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 215.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 216.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 217.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Arrests policy which state “While effecting an arrest, use

 only the reasonable force necessary to make the arrest, and also to overcome any

 resistance or threatened resistance of the person being arrested or detained.”

                          FIFTEENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 218.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 219.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 220.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 221.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 222.   Specifically, Defendants failed to train Defendant Officers on the policies and


                                                                                       42
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 43 of 59 PageID #: 43




 procedures set forth in the Arrests policy which state “Officers shall not mistreat

 persons who are in their custody.”

                          SIXTEENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 223.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 224.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 225.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 226.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 227.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Arrests policy which state “Officers shall handle such

 persons in accordance with the law and established procedures.”

                        SEVENTEENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 228.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 229.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 230.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

                                                                                       43
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 44 of 59 PageID #: 44




 231.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 232.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the four (4) page Use of Force policy which state “Officers shall

 use only level of force which a reasonably prudent officer would use under the same or

 similar circumstances.”

                         EIGHTEENTH CAUSE OF ACTION
                (Negligent Training as to Defendants City and Raymond)

 233.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 234.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 235.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 236.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 237.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Use of Force policy which state “Factors to be considered

 [when using force] include but are not limited to the severity of the crime at issue,

 whether the suspect poses an immediate threat to the safety of the officer or others, and

 whether he is actively resisting arrest or attempting to evade arrest by flight.”




                                                                                       44
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 45 of 59 PageID #: 45




                        NINETEENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 238.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 239.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 240.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 241.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 242.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Use of Force policy which state “Physical force shall not be

 used against individuals in restraints, except as objectively reasonable to prevent their

 escape or prevent imminent bodily injury to the individual, the officer, or another

 person.”

                          TWENTIETH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 243.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 244.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 245.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

                                                                                       45
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 46 of 59 PageID #: 46




 246.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 247.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Use of Force policy which state “Once the scene is safe and

 as soon as practical, members shall seek medical attention for any person who has

 visible injuries, complains of being injured, or requests medical attention.”

                        TWENTY-FIRST CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 248.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 249.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 250.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 251.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 252.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Use of Force policy which state “An officer shall allow an

 individual time and opportunity to submit to verbal commands before force is used.”

                      TWENTY-SECOND CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 253.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

                                                                                       46
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 47 of 59 PageID #: 47




 254.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 255.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 256.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 257.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Protective Custody Procedures which state “Officers should

 remember that the majority of subjects in need of mental health services represent no

 danger to others; however, there are exceptions when they can become extremely

 violent and combative with little or no apparent warning. For this reason, officers

 should exercise extreme caution with such subjects.”

                       TWENTY-THIRD CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 258.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 259.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 260.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 261.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.


                                                                                       47
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 48 of 59 PageID #: 48




 262.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Protective Custody Procedures which state “Avoid

 excitement, confusion or upsetting circumstances.”

                       TWENTY-FOURTH CAUSE OF ACTION
                (Negligent Training as to Defendants City and Raymond)

 263.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 264.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 265.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 266.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 267.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Protective Custody Procedures which state “Do not abuse,

 belittle or threaten the subject.”

                         TWENTY-FIFTH CAUSE OF ACTION
                (Negligent Training as to Defendants City and Raymond)

 268.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 269.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 270.   Defendants violated their training duties by failing to comply with the written

                                                                                       48
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 49 of 59 PageID #: 49




 policies and procedures of the Shreveport Police Department.

 271.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 272.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Protective Custody Procedures which state “Remain

 professional in your contacts with the subject.”

                       TWENTY-SIXTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 273.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 274.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 275.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 276.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 277.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Protective Custody Procedures which state “Any violent or

 combative subject taken into protective custody shall be transported to the state

 hospital.”

                      TWENTY-SEVENTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 278.   Plaintiffs incorporate and reassert the allegations in the preceding and following

                                                                                       49
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 50 of 59 PageID #: 50




 paragraphs of this Complaint.

 279.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 280.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 281.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 282.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Protective Custody Procedures which state “The Shreveport

 Police Academy staff shall ensure that all new, sworn employees receive documented

 entry level training concerning handling subjects they suspect are mentally ill. This

 training should include, but not be limited to the following: Recognition of subjects

 suffering from mental illness; Procedures for assessing available community mental

 health resources; and Specific guidelines for officers to follow in dealing with subjects

 they suspect are mentally ill.”

                       TWENTY-EIGHTH CAUSE OF ACTION
                (Negligent Training as to Defendants City and Raymond)

 283.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 284.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 285.   Defendants violated their training duties by failing to comply with the written


                                                                                       50
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 51 of 59 PageID #: 51




 policies and procedures of the Shreveport Police Department.

 286.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 287.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Restraint and Transportation of Prisoners Procedures which

 state “The officer shall help the handcuffed prisoner maintain balance and shall keep

 the person from falling or running into objects when possible.”

                        TWENTY-NINTH CAUSE OF ACTION
                (Negligent Training as to Defendants City and Raymond)

 288.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 289.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 290.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 291.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 292.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Restraint and Transportation of Prisoners Procedures which

 state “Officers and jail personnel will be alert for possible indicators of positional

 asphyxiation or custodial suicide in restrained prisoners and take appropriate actions

 for prisoner safety.”


                                                                                       51
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 52 of 59 PageID #: 52




                          THIRTIETH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 293.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 294.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 295.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 296.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 297.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Restraint and Transportation of Prisoners Procedures which

 state “Risk factors [for positional asphyxiation] include violent struggle extreme enough

 to require officers to employ some type of restraint technique.”

                        THIRTY-FIRST CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 298.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 299.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 300.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 301.   Defendants failed to properly train Defendant Officers pursuant to the written

                                                                                       52
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 53 of 59 PageID #: 53




 policies and procedures of the Shreveport Police Department.

 302.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Restraint and Transportation of Prisoners Procedures which

 state “When a prisoner exhibits the risk factors for positional asphyxiation, an officer

 should be assigned during transportation to maintain surveillance.”

                       THIRTY-SECOND CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 303.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 304.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 305.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 306.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 307.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Restraint and Transportation of Prisoners Procedures which

 state “Care should be taken when a prisoner who is physically and/or mentally

 handicapped or mentally disturbed is transported.”

                        THIRTY-THIRD CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 308.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

                                                                                       53
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 54 of 59 PageID #: 54




 309.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 310.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 311.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 312.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Conducted Electrical Weapons policy which state “Minimize

 the number and duration or CEW exposures.”

                       THIRTY-FOURTH CAUSE OF ACTION
               (Negligent Training as to Defendants City and Raymond)

 313.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 314.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 315.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 316.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 317.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Conducted Electrical Weapons policy which state “Do not

 use multiple CEWs or multiple completed circuits at the same time without


                                                                                       54
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 55 of 59 PageID #: 55




 justification.”

                            THIRTY-FIFTH CAUSE OF ACTION
                   (Negligent Training as to Defendants City and Raymond)

 318.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 319.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 320.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 321.   Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 322.   Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Conducted Electrical Weapons policy which state “Never

 use the CEW on a subject who has had an exposure of aerosol deterrent or chemical

 agent, as it is a fire hazard and could ignite the aerosol deterrent or chemical agent.”

                            THIRTY-SIXTH CAUSE OF ACTION
                   (Negligent Training as to Defendants City and Raymond)

 323.   Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 324.   At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 325.   Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

                                                                                            55
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 56 of 59 PageID #: 56




 326.     Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 327.     Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Conducted Electrical Weapons policy which state “Officers

 are responsible for requesting medical attention for subjects against whom force was

 used.”

                        THIRTY-SEVENTH CAUSE OF ACTION
                 (Negligent Training as to Defendants City and Raymond)

 328.     Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

 329.     At all relevant times, Defendant City and Defendant Raymond had a duty to

 properly train all members of the Shreveport Police Department.

 330.     Defendants violated their training duties by failing to comply with the written

 policies and procedures of the Shreveport Police Department.

 331.     Defendants failed to properly train Defendant Officers pursuant to the written

 policies and procedures of the Shreveport Police Department.

 332.     Specifically, Defendants failed to train Defendant Officers on the policies and

 procedures set forth in the Training Manual which state “The new officer is able to use

 only that force necessary to control a suspect and does not tend to punish the subject.”

                          THIRTY-EIGHTH CAUSE OF ACTION
              (Direct Action Pursuant to Louisiana Revised Statute § 22:1269)

 333.     Plaintiffs incorporate and reassert the allegations in the preceding and following

 paragraphs of this Complaint.

                                                                                         56
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 57 of 59 PageID #: 57




 334.   Upon information and belief, Defendant Insurer provides both liability and

 excess coverage to the City of Shreveport for the damages asserted and sustained

 herein.

 335.   Defendant Insurer, upon information and belief, has issued or currently has in

 effect, one or more policies of insurance covering one or more of the Defendants named

 herein. For valuable consideration received, these policies obligated Defendant, jointly

 and/or severally, to pay on behalf of their insured Defendant(s) any sums the insured

 Defendant(s) may become obligated to pay to Plaintiffs or to indemnify their insured

 Defendant(s) for any sums the insured Defendant(s) may become obligated to pay to

 Plaintiffs under the terms of its policies.

 336.   Upon information and belief, Defendant Insurer is liable to Plaintiffs for any and

 all damages incurred by reason of the insured Defendant(s)’ acts, up to their policy

 limits, notwithstanding the fact that the insured Defendant(s) may themselves be able to

 assert claims of privilege or immunity from liability.

 337.   Under Louisiana Revised Statute § 22:1269, Plaintiffs bring a direct action against

 Defendant Insurer to recover any and all sums they are obligated to pay Plaintiffs on

 behalf of their insureds or to indemnify their insureds.

                                          DAMAGES

 338.   As a direct and proximate result of the Defendants’ wrongful acts and omissions

 as described herein, Mr. McGlothen suffered severe injuries and death, for which

 Plaintiffs seek and are entitled to recover damages from the Defendants, jointly and

 severally, for these injuries, to the fullest extent possible, under both federal and state

                                                                                         57
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 58 of 59 PageID #: 58




 law, as follows:

 339.   Mr. McGlothen suffered severe physical, mental, and emotional injuries, pain

 and suffering, anguish, loss of liberty, loss of enjoyment of life, pre-death fear and

 terror, and death.

 340.   Plaintiffs suffered the loss of their family relationship and incurred funeral and

 burial costs.

 341.   Punitive damages are sought against the Defendants in their individual capacity.

 342.   WHEREFORE, Plaintiffs pray that after due proceedings, that there be judgment

 in their favor and against all Defendants, jointly and severally, as follows:

        1. Compensatory and punitive damages.

        2. Funeral and burial costs and other special damages.

        3. Plaintiffs be awarded reasonable attorney’s fees and all costs of these

        proceedings pursuant to 42 U.S.C. § 1988.

        4. That judicial interest be awarded from the date of judicial demand.

        5. That this matter be tried by a jury.

        6. Declaratory relief and judgment that the acts complained of herein were

        unconstitutional.

        7. All other relief which this Court deems just and proper.

 343.   Plaintiffs further reserve the right to notice of defect to this pleading and reserve

 the right to amend or supplement this Complaint after discovery of any additional fact,

 law, or claim, the amendment of which to be performed by the filing of any subsequent

 pleading.

                                                                                          58
Case 5:21-cv-00690-EEF-MLH Document 1 Filed 03/16/21 Page 59 of 59 PageID #: 59




        This, the 16th day of March 2021.




                                              Respectfully submitted,

                                              The Cochran Firm
                                              Trials & Mass Torts

                                              _/s/James Carter___________________
                                              James Carter (#26841)
                                              Jeffrey A. Mitchell (#19711)
                                              Ashley L. Page (#30285)
                                              3850 N. Causeway Boulevard
                                              Suite 1500
                                              Metairie, Louisiana 70002
                                              Tel. 504.612.7000
                                              Fax 504.612.7001
                                              jcarter@cochrantrials.com
                                              jmitchell@cochranfirmnola.com
                                              apage@cochranfirmnola.com

                                              Attorneys for Plaintiffs




 Please Serve:

 American Alternative Insurance Corporation
 Through their Agent:
 Louisiana Secretary of State
 8585 Archives Avenue
 Baton Rouge, LA 70809




                                                                                59
